Taet, J.,
dissenting. If, when Kraut v. Cleveland Ry. Co., 132 Ohio St., 125, 5 N. E. (2d), 324, 108 A. L. R., 521, was decided, there had been an applicable statute barring “an action for negligence” within less than four years, that decision might require a holding such as that being made in the instant case. However, there was no such statute.
The instant action may be, as indicated by the Kraut case, “an action * * * for an injury to the rights of the plaintiff” *239rather than one “for bodily injury.” Certainly, however, if it is, it is also “an action for * * * malpractice” within the meaning of Section 2305.11, Revised Code. Hence, this action is not even described by the words of Section 2305.09, Revised Code,* because it is not “an action * * * not * * * enumerated in Sections 2305.10 to 2305.12, inclusive, * * # of the Revised Code.” It is “an action for * * * malpractice” and such an action is expressly “enumerated in” Section 2305.11, Revised Code.
As pointed out in the opinion in Klema, Admx., v. St. Elizabeth’s Hospital of Youngstown, 170 Ohio St., 519, 524, there was a specific statutory provision (Section 2125.02, Revised Code) specifying that the statutory death “action must be commenced within two years after the death,” and “the phrase” therein “ ‘except as otherwise provided by law’ can only relate to other provisions relating to death.” Nothing in that statute or in any statutes “relating to death” excluded the application of Section 2125.02, Revised Code, to a death action that was based upon malpractice. On the other hand, the words of Section 2305.09, Revised Code, expressly exclude the application of that statute to actions “enumerated in” certain' other statutes, including the “action for * * * malpractice” enumerated in Section 2305.11, Revised Code.

So far as pertinent, Section 2305.09, Revised Code, reads:
“An action for any of the following causes shall be brought within four years * * *
* *
“(D) For an injury to the rights of the plaintiff not arising on contract nor enumerated in Sections 2305.10 to 2305.12 * * * of the Revised Code.”